Citation Nr: 1454083	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for joint pain, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim for service connection for dizziness, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain, dizziness, vomiting and nausea, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral flat feet.

6.  Entitlement to service connection for a right foot disorder, to include tendonitis, tarsal tunnel syndrome, and neuropathy.

7.  Entitlement to service connection for a left foot disorder, to include tendonitis, tarsal tunnel syndrome, and neuropathy.

8.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) with depressive features.  

9.  Entitlement to an initial rating in excess of 50 percent for PTSD with depressive features.

10.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia status post arthroscopy for a tear of the medial and lateral meniscus.

11.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia status post arthroscopy for a tear of the medial meniscus.  


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to November 1982, and from March 1984 to November 2002.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2014, the Veteran withdrew his request for a hearing before the Board.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes irrelevant documents.  The electronic folder in Virtual VA includes additional VA outpatient treatment records dated from September 2006 to January 2014, some of which were not reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  The Veteran has not submitted a waiver of review in the first instance by the AOJ; however, the lack of a waiver does not prejudice him in this case.  As will be explained, the Board is reopening the previously denied claims for service connection for joint pain and dizziness and dismissing the claim for headaches because service connection has already been granted.  Since the remaining claims are being remanded, the AOJ will have an opportunity to review this evidence on remand.  

The issues of entitlement to increased ratings for PTSD, and right and left knee disorders, and to service connection for bilateral flat feet, right and left foot disorders, joint pain, dizziness, vomiting and nausea, and a psychiatric disorder other than PTSD with depressive features are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied service connection for joint pain and dizziness.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

2.  The evidence received since the September 2006 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for joint pain and dizziness.  

3.  In May 2003, the RO issued a rating decision granting service connection for headaches.



CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service connection for joint pain and dizziness is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014). 

2.  Evidence received since the September 2006 rating decision is new and material with regard to the claims of entitlement to service connection for joint pain and dizziness; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for dismissal of the appeal for service connection for headaches, to include as due to an undiagnosed illness, by the Board have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.101(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen - Joint Pain and Dizziness

The RO denied the Veteran's claims for service connection for joint pain and dizziness in a September 2006 rating decision, finding that there was no indication the current joint pain and dizziness related to service.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Although VA treatment records were received within one year, those records indicated complaints joint pain and dizziness, which were already of record and are thus not material.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the September 2006 rating decision, the following evidence was of record:  service treatment records (STRs); VA medical records, including a November r2005 VA examination; private treatment records; and lay statements from the Veteran and his wife.  Those records noted complaints of dizziness and joint pain.  The VA examination provided a negative nexus opinion.  

The evidence received since the September 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, an October 2005 treatment record from Maxwell Air Force Base notes that the Veteran had joint pains for years.  VA records also show complaints of generalized joint pain and dizziness since military service.  See e.g. June 2011 VA examination.  This new evidence indicates continuous symptoms since military service and potentially relates his current disabilities to service.  Therefore, it addresses the reasons for the previous denial, i.e., nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.  

II.  Service Connection for Headaches

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002). 

In this case, the Veteran alleges that he has headaches due to an undiagnosed illness.  See July 2009 claim.  In this case; however, the Veterans symptoms have been attributed to a known clinical diagnosis, i.e., migraine headaches.  Furthermore, the RO issued a rating decision granting service connection for headaches in May 2003; this rating decision represents a full grant of the Veteran's claim for service connection for headaches.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence having been submitted, the claim for service connection for joint pain, to include as due to an undiagnosed illness, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for dizziness, to include as due to an undiagnosed illness, is reopened, and to this extent only, the appeal is granted.

The appeal for service connection for headaches, to include as due to an undiagnosed illness, is dismissed.


REMAND

The Board finds that a remand is necessary to obtain outstanding records and to afford the Veteran adequate VA examinations and medical opinions.  Regarding the claims for service connection for a psychiatric disorder other than PTSD and an increased rating for PTSD, a remand is required for issuance of an SOC.

First, a remand is required to obtain outstanding treatment records.  The record reflects that the Veteran received treatment at Maxwell Air Force Base after service.  Although he submitted some of these records, the AOJ should obtain a full copy of these records.  In addition, any outstanding VA treatment records should be obtained.  

Second, a remand is required for VA examinations and clarifying medical opinions.  Regarding the Veteran's claims for increased ratings for right and left knee disabilities, the most recent examination pertaining to the knees was in March 2009 - over five years ago.  In addition, in a 2013 VA record, the Veteran reported recent physical therapy for his knees, indicating a worsening.  Therefore, the Board finds that he should be afforded another VA examination to assess the current severity of his service connected knee disabilities.  

Regarding the claims for service connection for bilateral flatfeet and right and left foot disorders, the Veteran's STRs show that he sustained a left foot injury in November 1987.  It was noted that he had hammertoes at the time of the injury.  Prior to separation, the Veteran reported that his feet hurt when running, walking, and during road marches.  See August 2002 Report of Medical History.  Post service, various foot problems have been diagnosed, including flat feet, calcaneal spurs, tendonitis, plantar fasciitis, tunnel tarsal syndrome, and neuropathy.  Additionally, the Veteran and the Veteran's wife have reported continuous foot symptoms since service discharge.  Under these circumstances, the Board finds that a VA examination is needed because the record does not contain sufficient medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claims for service connection for joint pain, dizziness, and vomiting and nausea, to include as due to an undiagnosed illness, an examination is warranted.  The Veteran served in Southwest Asia during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2014).  A July 1997 letter indicates that his unit was near the Khamisiyah burn pit in March 1991 and may have been exposed to nerve agents.  His STRs show that he had multiple complaints of generalized joint pain and arthralgia after serving in Southwest Asia.  Fibromyalgia was assessed in May 1998.  Post-service medical records do not show a continued diagnosis of fibromyalgia; however, the Veteran has had continued complaints of joint pain and fatigue.  In addition, he has had complaints of dizziness, vomiting, and nausea, which have been thought to be possibly related to his service-connected migraine headaches and/or nonservice-connected H. Pylori.  For these reasons, the Board finds that a VA examination and clarifying opinions, based on a full review of his history, are needed.

Third, a remand is required for the AOJ to issue an SOC regarding claims for service connection for a psychiatric disorder other than PTSD and for an increased rating for PTSD.  In a July 2011 rating decision, the RO granted service connection for PTSD with depressive features and assigned a 50 percent initial rating.  In August 2011, the Veteran submitted a statement on a VA Form 9 indicating that he wished to appeal the decision.  He stated that he did not feel the diagnosis was characterized correctly in that it did not consider his mood disorder.  He also disagreed with the 50 percent evaluation, arguing that his symptoms were more severe.  The Board interprets this statement as a notice of disagreement (NOD).  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC addressing entitlement to service connection for a psychiatric disorder other than PTSD with depressive features and for an increased rating for PTSD with depressive features.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, feet, joint pain, dizziness, vomiting and nausea, and psychiatric disorder.  The AOJ must specifically request an authorization to obtain records from Maxwell Air Force Base.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  Obtain the Veteran's service treatment records.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After any additional records are associated with the claims file, afford the Veteran a VA examination with an appropriate examiner to ascertain the current severity and manifestations of his right and left knee disorders.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  Such review must be noted.  An explanation for all opinions expressed must be provided.

The examiner should comment on the severity of the Veteran's right and left knee disabilities and report all signs and symptoms necessary for evaluating the disabilities under the rating criteria. 

In particular, for each knee, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; the symptomatic removal of semilunar cartilage; or impairment of the tibia and fibula. 

The examiner should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current right and left foot disorders.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

After examining the Veteran and reviewing the record, the examiner must identify all current right and left foot disorders found on examination.  If any previously diagnosed disorder, to include flatfeet, plantar fasciitis, tendonitis, tarsal tunnel syndrome, and neuropathy, is not found on examination, address the prior diagnoses of record.

For each foot disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the foot disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service? 

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed joint pain, dizziness, and vomiting and nausea.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  An explanation for all opinions expressed must be provided.  

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should respond to the following:

a.  Joint Pain

The Board notes that the Veteran is service-connected for bilateral knee, bilateral hip, right shoulder, right ankle, cervical spine, and right fourth finger disabilities and that these joint complaints must not be considered.  

i)  State whether a diagnosis of fibromyalgia is warranted. (See May 1998 service treatment records.)

ii)  State whether any of the Veteran's complaints of joint pain are attributable to a known clinical diagnosis.  With respect to each identified disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service?  

iii)  Alternatively, if any of the Veteran's joint pain cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's joint pain is found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

b.  Dizziness

i)  State whether the Veteran's dizziness is attributable to a known clinical diagnosis.  With respect to each identified disorder, is it at least as likely as not (50 percent probability or greater)) that the disorder manifested in service or is otherwise related to service?  In rendering this opinion, the examiner should state whether the Veteran's dizziness is attributable to his service-connected headaches.

ii)  Alternatively, if any of the Veteran's dizziness complaints cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's dizziness complaints are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

c.  Vomiting and Nausea

i)  State whether the Veteran's vomiting and nausea are attributable to a known clinical diagnosis.  With respect to each identified disorder, is it at least as likely as not (50 percent probability or greater)) that the disorder manifested in service or is otherwise related to service?  In rendering this opinion, the examiner should state whether the Veteran's vomiting and nausea are attributable to his service-connected headaches or nonservice-connected H. pylori.

ii)  Alternatively, if the Veteran's vomiting and nausea complaints cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's vomiting and nausea complaints are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


